
	

113 HR 4499 IH: Privacy and Civil Liberties Oversight Enhancement Act
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4499
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. Himes introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require reports submitted to Congress under the Foreign Intelligence Surveillance Act of 1978 to
			 also be submitted to the Privacy and Civil Liberties Oversight Board.
	
	
		1.Short titleThis Act may be cited as the Privacy and Civil Liberties Oversight Enhancement Act.
		2.Submission of reports under the Foreign Intelligence Surveillance Act of 1978 to the Privacy and
			 Civil Liberties Oversight Board
			(a)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
			 seq.).
			(b)Foreign Intelligence Surveillance Court rulesSection 103(g)(2) (50 U.S.C. 1803(g)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(H)The Privacy and Civil Liberties Oversight Board..
			(c)Report of electronic surveillanceSection 107 (50 U.S.C. 1807) is amended in the matter preceding paragraph (1) by striking Administrative Office of the United States Court and to Congress and inserting Administrative Office of the United States Court, Congress, and the Privacy and Civil Liberties
			 Oversight Board.
			(d)Oversight of electronic surveillanceSection 108 (50 U.S.C. 1808) is amended—
				(1)in the heading, by striking Congressional; and
				(2)in subsection (a)(1), by striking the House Permanent Select Committee on Intelligence and the Senate Select Committee on
			 Intelligence, and the Committee on the Judiciary of the Senate, and inserting the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of
			 Representatives, the Select Committee on Intelligence and the Committee on
			 the Judiciary of the Senate, and the Privacy and Civil Liberties Oversight
			 Board.
				(e)Oversight of physical searchesSection 306 (50 U.S.C. 1826) is amended—
				(1)in the heading, by striking Congressional; and
				(2)in the matter preceding paragraph (1)—
					(A)in the first sentence, by striking the Permanent Select Committee on Intelligence of the House of Representatives and the Select
			 Committee on Intelligence of the Senate, and the Committee on the
			 Judiciary of the Senate, and inserting the Permanent Select Committee on Intelligence of the House of Representatives, the Select
			 Committee on Intelligence of the Senate, the Committees on the Judiciary
			 of the House of Representatives and the Senate, and the Privacy and Civil
			 Liberties Oversight Board; and
					(B)in the second sentence, by striking those committees and the Committee on the Judiciary of the House of Representatives and inserting those committees and the Privacy and Civil Liberties Oversight Board.
					(f)Oversight of pen registers and trap and trace devicesSection 406 (50 U.S.C. 1846) is amended—
				(1)in the heading, by striking Congressional;
				(2)in subsection (a), by striking the Permanent Select Committee on Intelligence of the House of Representatives and the Select
			 Committee on Intelligence of the Senate, and the Committee on the
			 Judiciary of the House of Representatives and the Committee on the
			 Judiciary of the Senate, and inserting the Permanent Select Committee on Intelligence of the House of Representatives, the Select
			 Committee on Intelligence of the Senate, the Committees on the Judiciary
			 of the House of Representatives and the Senate, and the Privacy and Civil
			 Liberties Oversight Board; and
				(3)in subsection (b), by striking the committees referred to in subsection (a) and to the Committees on the Judiciary of the House of
			 Representatives and the Senate and inserting the committees referred to in subsection (a) and the Privacy and Civil Liberties Oversight Board.
				(g)Oversight of production of certain business recordsSection 502 (50 U.S.C. 1862) is amended—
				(1)in the heading, by striking Congressional;
				(2)in subsection (a), by striking the Permanent Select Committee on Intelligence of the House of Representatives and the Select
			 Committee on Intelligence and the Committee on the Judiciary of the Senate and inserting the Permanent Select Committee on Intelligence of the House of Representatives, the Select
			 Committee on Intelligence of the Senate, the Committees on the Judiciary
			 of the House of Representatives and the Senate, and the Privacy and Civil
			 Liberties Oversight Board; and
				(3)in subsection (b), by striking the House and Senate Committees on the Judiciary and the House Permanent Select Committee on
			 Intelligence and the Senate Select Committee on Intelligence and inserting the Permanent Select Committee on Intelligence of the House of Representatives, the Select
			 Committee on Intelligence of the Senate, the Committees on the Judiciary
			 of the House of Representatives and the Senate, and the Privacy and Civil
			 Liberties Oversight Board.
				(h)Semiannual report of the attorney generalSection 601 (50 U.S.C. 1871) is amended—
				(1)in subsection (a), by striking and the Committees on the Judiciary of the House of Representatives and the Senate, and inserting the Committees on the Judiciary of the House of Representatives and the Senate, and the Privacy and
			 Civil Liberties Oversight Board;
				(2)in subsection (c), by inserting and the Privacy and Civil Liberties Oversight Board after subsection (a); and
				(3)in subsection (d), by inserting and the Privacy and Civil Liberties Oversight Board after subsection (a).
				(i)Procedures for targeting certain persons outside the United States other than United States personsSection 702(l) (50 U.S.C. 1881a(l)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking ; and and inserting a semicolon;
					(B)in subparagraph (B)(ii), by striking the period and inserting ; and; and
					(C)by adding at the end the following new subparagraph:
						
							(C)the Privacy and Civil Liberties Oversight Board.;
					(2)in paragraph (2)(D)—
					(A)in clause (ii), by striking ; and and inserting a semicolon;
					(B)in clause (iii)(II), by striking the period and inserting ; and; and
					(C)by adding at the end the following new clause:
						
							(iv)the Privacy and Civil Liberties Oversight Board.; and
					(3)in paragraph (3)(C)—
					(A)in clause (iii), by striking ; and and inserting a semicolon;
					(B)in clause (iv)(II), by striking the period and inserting ; and; and
					(C)by adding at the end the following new clause:
						
							(v)the Privacy and Civil Liberties Oversight Board..
					(j)Oversight of procedures for targeting certain persons outside the United States other than United
			 States personsSection 707(a) (50 U.S.C. 1881f(a)) is amended—
				(1)in the heading, by striking Congressional; and
				(2)by inserting and the Privacy and Civil Liberties Oversight Board before concerning the implementation of this title.
				
